  19-11845-shl   Doc 101-1 Filed 05/29/20 Entered 05/29/20 16:59:20   Exhibit A -
                        Proposed Form of Order Pg 1 of 3



                                   EXHIBIT A

                              Proposed Form of Order




DM3\6822985.2
    19-11845-shl         Doc 101-1 Filed 05/29/20 Entered 05/29/20 16:59:20                             Exhibit A -
                                Proposed Form of Order Pg 2 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:                                                              Chapter 15

    BSG RESOURCES LIMITED (in administration),                          Case No. 19-11845 (SHL)

              Debtor in a Foreign Proceeding.


ORDER GRANTING MOTION OF THE JOINT ADMINISTRATORS FOR LEAVE TO
         FILE UNDER SEAL CERTAIN CONFIDENTIAL EXHIBITS

             Upon the Motion of the Joint Administrators for Leave to File Under Seal Certain

Confidential Exhibits dated May 29, 2020 (the “Motion to Seal”);2 and the Court having found that

it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b); and the Court

having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having

found that venue of the Motion to Seal in this district is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and the Court having found that the Joint Administrators provided appropriate notice of the

Motion to Seal and no other notice need be provided; and the Court having determined that the

legal and factual bases set forth in the Motion to Seal establish just cause for the relief granted

herein,

             IT IS HEREBY ORDERED THAT:

                    The Motion to Seal is granted as set forth herein.

                    The Joint Administrators are authorized to file under seal Exhibits B and C (the

“Confidential Exhibits”) to their Reply in Support of Their Motion for an Order (I) Affirming

Confidentiality Designations and (II) Modifying the Court’s Confidentiality Stipulation [Docket




2
    Capitalized terms not otherwise defined herein shall have the meaning set forth in the Motion to Seal.



DM3\6822985.2
  19-11845-shl      Doc 101-1 Filed 05/29/20 Entered 05/29/20 16:59:20                 Exhibit A -
                           Proposed Form of Order Pg 3 of 3



No. 100]. The Joint Administrators shall provide an electronic copy of this Order and the

Confidential Exhibits to the Clerk of the Court.

                Except upon further order of the Court, the Confidential Exhibits shall remain under

seal, and shall not be made available to anyone without the consent of the Joint Administrators,

except that copies of the Confidential Exhibits shall be provided to (a) the Court, and (b) any other

party as may be ordered by the Court or agreed to by the Joint Administrators. Each party to whom

disclosure is made shall keep the Confidential Exhibits confidential.

                The Joint Administrators are authorized to take all actions necessary to effectuate

the ruling set forth in this Order.

                The Joint Administrators are authorized to seek to unseal or dispose of the

Confidential Exhibits at the conclusion of the proceedings.

                This Order is without prejudice to the rights of any party in interest, to seek to

unseal the Confidential Exhibits or any part thereof.

                This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



Dated:                          , 2020
          New York, New York                            The Honorable Sean H. Lane
                                                        United States Bankruptcy Judge




                                                   8
DM3\6822985.2
